Citation Nr: 1448223	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, prior to June 4, 2012.

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus, from June 4, 2012.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected bilateral pes planus, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO granted service connection for bilateral pes planus and assigned an initial 0 percent (noncompensable) rating, effective May 31, 2007.  In September 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  In May 2009, the RO awarded an initial 10 percent rating for bilateral pes planus, effective May 31, 2007.  A supplemental statement of the case (SSOC) reflecting this increase was issued in May 2009.  

Because the appeal emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection for bilateral pes planus, the Board characterized the appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2012, the Board remanded the Veteran's claim for an initial rating in excess of 10 percent for bilateral pes planus to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ partially granted the Veteran's claim for an increased rating and awarded a 30 percent rating, effective June 4, 2012.  As higher ratings are available before and after June 4, 2012, and a veteran is generally presumed to be seeking the maximum available benefit, the appeal as to evaluation of bilateral pes planus now encompasses the first and second matters set forth on the title page.  Id;  AB v. Brown, 6 Vet. App. 35 (1993).


As explained in further detail below, a review of the record also raises a question as to whether the Veteran is unemployable due to his service-connected bilateral pes planus.  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the Veteran's service-connected bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board's decision on the claims for higher ratings for bilateral pes planus is set forth below.  The matter of entitlement to a TDIU is addressed in the Remand following the Order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to June 4, 2012, the Veteran's bilateral pes planus was manifested by pain on manipulation and use of the feet, without evidence of marked deformity, indication of swelling on use, or characteristic callosities

3.  As of June 4, 2012, the Veteran's bilateral pes planus was manifested by an indication of swelling on use, inward bowing of the tendo achillis, marked pronation, pain on manipulation and use of the feet, and the weight-bearing line was over medial to the great toe, without evidence of extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation.



CONCLUSIONS OF LAW

1. The criteria for a rating greater than 10 percent for bilateral pes planus, prior to June 4, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2013).

2. The criteria for a rating greater than 30 percent for bilateral pes planus, from June 4, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice for the downstream higher rating issue was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  However, the AOJ provided the Veteran with a November 2008 letter setting forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and an SOC issued in January 2009 and SSOCs issued in May 2009 and November 2012 reflect readjudication of the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists primarily of VA treatment records and the report VA examinations.  Also of record and considered in connection with the appeal are various written statements.  Notably. neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim in May 2012.  The AOJ was instructed to arrange for the Veteran to undergo VA examination after all pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).

In May 2012, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The Veteran did not respond to this request.  The AOJ also obtained more recent VA treatment records.  Moreover, the Veteran was afforded another VA examination in June 2012.  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims , the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

At the outset, the Board notes that, included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes for evaluation of evaluate impairment resulting from service-connected disorders of the feet, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other).  Here, however, as noted above, VA's Schedule of Ratings contains a specific diagnostic code for bilateral pes planus disability, rendering consideration of any alternative criteria unnecessary.  As explained below, the disability is also not shown to involve any factor(s) warranting evaluation of the disability under any other provision(s) of the rating schedule. 

Under DC 5276, pursuant to which pes planus is evaluated, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.

A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id. 

A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

August 2006 VA treatment notes show that the Veteran had pain on palpation of the lateral malleolus.  

In January 2007, the Veteran was afforded a VA joints examination.  The examiner noted that the Veteran had bilateral pes planus and had a complete loss of arch in each foot while sitting as well as while standing.  His Achilles tendon was non-painful to manipulation and he had tenderness to palpation in the bilateral mid-foot region on the plantar surface.  The insertion of his plantar fascia into the calcaneus is not tender.  There was no noted abnormal weight bearing, weakness, or instability.  

February 2009 private treatment notes show that the Veteran complained of swollen, burning feet with a sensation of pins and needles.

In April 2009, the Veteran was afforded a VA feet examination.  The Veteran reported that his foot pain has been progressively increasing and was a 10/10 in severity, aggravated with walking and prolonged standing.  He attempted to use orthotic inserts several times, with no relief.  He was currently employed as a custodian and needed to take frequent breaks to sit down and missed days of work due to his disability.  His activities of daily living were not significantly affected.  He did not have distinct flare-ups.  He could stand and walk less than five minutes before needing to sit down due to pain.  Physical examination revealed no corns, calluses, or edema of either foot.  He had complete loss of an arch in each foot while standing as well as while standing.  The Achilles tendon alignment was normal, but both tendons were mildly painful to manipulation.  There was tenderness to palpation in the bilateral mid-foot region and the plantar aspects of the feet, but the plantar fascia insertion into the calcaneus was not tender.  Weight bearing was normal and range of motion was normal but there was pain throughout all ranges of motion.  Stability and strength were normal bilaterally.  There was no erythema or warmth to touch or swelling of either foot.

The Veteran was afforded another VA examination in June 2012.  He had pain on use and manipulation of the feet, but the pain was not accentuated.  There was indication of swelling on use.  There were no characteristic calluses.  The Veteran's symptoms were not relieved by arch supports.  He did not have extreme tenderness of plantar surfaces of the feet.  There was decreased longitudinal arch height on-weight-bearing in both feet.  There was objective evidence of marked deformity of both feet.  There was marked pronation of both feet, which was not improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  The Veteran had inward bowing of the Achilles tendon in the left foot.  There was no marked inward displacement or severe spasm of the Achilles tendon.  Imaging studies were negative for arthritis.  The Veteran reported that he uses a cane regularly due to a left ankle fracture.  The examiner also noted that the Veteran's bilateral pes planus impacts his ability to work.  He noted that the Veteran was on medical disability leave due to an inability to stand for prolonged periods secondary to his pes planus.

A.  Prior to June 4, 2012

The evidence for this time period is significant for clinical finding of, and evidence demonstrating disability characterized by, pain on manipulation and use of the feet.  This finding is consistent with the 10 percent rating assigned for pes planus under DC 5276.

However, the Veteran did not demonstrate the characteristics supportive of a higher rating for severe pes planus unilaterally or bilaterally.  In this respect, the April 2009 VA examiner did not note that there was objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, or characteristic callosities.  Similarly, the available private and VA clinic records do not reflect any of these clinical findings.

The Veteran credibly described bilateral foot pain which is reflected in the criteria for the 10 percent rating assigned.  The Veteran has not asserted that he experiences any of the above-noted symptoms warranting a 30 percent rating for pes planus.  

The Board also points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence reflects that the Veteran has frequent daily pain.  The April 2009 examiner found that weight bearing, range of motion, stability, and strength were normal bilaterally.  Under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain, alone, does not provide an additional basis for any higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276; see DeLuca, 8 Vet. App. at 204-7.  Additionally, the Veteran has not alleged any specific functional loss other than pain and fatigue upon usage, and medical examinations do not mention any restricted motion in his lower extremities.

B.  Since June 4, 2012

The evidence for this time period is significant for disability characterized by swelling on use, inward bowing of the tendo achillis, marked pronation, pain on manipulation and use of the feet, and weight-bearing line over medial to the great toe.  This finding is consistent with the 30 percent rating assigned for pes planus under DC 5276.

However, the Veteran has not demonstrates the characteristics supportive of a higher rating for pronounced pes planus unilaterally or bilaterally.  In this respect, the June 2012 VA examiner did note that there was objective evidence of marked pronation; however, there was no evidence of extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation.  Similarly, the available private and VA clinic records do not reflect any of these clinical findings.

While the Veteran has exhibited one symptom listed under a 50 percent disability rating-marked pronation-the Board finds that the Veteran's entire disability picture does not more nearly approximate a 50 percent rating.  The Board also notes that the Veteran credibly described bilateral foot pain which is reflected in the criteria for the 30 percent rating assigned.  

The Board further finds that a higher rating is not warranted with consideration of functional impairment on use.  As noted above, under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain, alone, does not provide a basis for any higher rating .  

C.  Other Considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral foot disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's bilateral foot disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as mild, moderate, severe and pronounced, as well as the provisions of 38 C.F.R. §§ 4.40 and 4.45, allow for consideration of all aspects of disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's bilateral foot disability at issue. 

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral pes planus is appropriately rated as a single disability affecting both feet.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of bilateral pes planus, pursuant to Fenderson, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating for the disability under consideration at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 


ORDER

A rating greater than 10 percent for bilateral pes planus, prior to June 4, 2012, is denied. 

A rating greater than 30 percent for bilateral pes planus, from June 4, 2012, is denied.


REMAND

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, as explained above, the rating for the Veteran's service-connected bilateral pes planus remains at 10 percent prior to June 4, 2012, and 30 percent thereafter; as such, the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU due to bilateral pes planus are not met.   However, a TDIU, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The June 2012 VA examination report indicates that the Veteran was on medical disability leave due to an inability to stand for prolonged periods secondary to his pes planus.  The Board finds that this evidence appears to reasonably raise matter of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to his bilateral pes planus, and after completing the action pertinent to such claim, the AOJ should adjudicate the matter of the Veteran's entitlement to a TDIU due to his bilateral pes planus, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that all due process requirements are met, the AOJ should give the Veteran an opportunity to present information and/or evidence pertinent to the claim for a TDIU due to bilateral pes planus, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide notice to the Veteran of what is need to support a claim for a TDIU due to bilateral pes planus. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.
	
Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected bilateral pes planus.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private records, such as information from his employer, and records of leave use.

In the letter, explain to the Veteran what is needed to support a TDIU due to bilateral pes planus, to include on an extra-schedular basis.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to bilateral pes planus, to include on an extra-schedular basis, in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, to include 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations-and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


